Title: From George Washington to Colonel Thomas Clark, 18 November 1778
From: Washington, George
To: Clark, Thomas


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 18 Novemr 1778
  
You will be pleased upon the Rect of this to cross with the two Carolina Regiments at King’s Ferry and proceed immediately to sufferans and take post at the entrance of the Clove. You will then post small parties at the different passes between that and Hudsons River.
These positions are to prevent the Convention Troops from deserting to the Enemy while they cross above you on their way to Virginia. You will direct these parties to apprehend such as may escape from their Escort and fall in with them, and put them under proper confinement till they can be sent into the Country.
You will occupy this position till further orders. I am &c.
  
P.S. As soon as you have certain intelligence that the Convention troops have all passed you may call in the small parties. You may in the mean time be repairing and enlarging if necessary the Barracks at sydmans near sufferans as you may probably winter there.
  
